In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00220-CV


             IN RE JORGE TORRES AND TEMPLO BAUTISTA DAMASCO
                      D/B/A TEMPLO DAMASCO, RELATORS

                 ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                       July 30, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Jorge Torres and Templo Bautista Damasco d/b/a Templo Damasco, Relators,

petition this Court for a writ of mandamus directing the Honorable Gordon H. Green, 287th

Judicial District Court (trial court), “to vacate his order [granting new trial] dated May 24,

2019, and reinstate his Order Granting Defendant’s Plea to the Jurisdiction, dismissing in

full the underlying lawsuit for want of jurisdiction.” We conditionally grant the writ.

       The matter before us arose from an “Application for Temporary Restraining Order,

Temporary Injunction, and Permanent Injunction” filed by Esperanza Herrera and Alfredo

Ramirez. They sought injunctive relief barring Torres and Templo Bautista and their

agents and representatives from:
       directly or indirectly taking any actions on behalf of the Church [i.e., Templo
       Bautista], and instead allow for the Church membership, in accordance with
       the Church’s past policies and procedures and Constitution and after a full
       vote of the membership to permanently elect its preacher, committees and
       guide the day to day operations of the Church (to include, if such is the
       decision of the members of the Church, Mr. Jorge Torres).

Herrera and Ramirez moved for such relief after accusing Torres and other parishioners

aligned with him of generally 1) usurping authority and the pulpit within the church contrary

to the unincorporated association’s “constitution or policies and practices,” 2) ousting

other parishioners who held offices with the church, including the pastor, and 3) barring

the return of those ousted by inducing local police to cite them for criminal trespass.

Torres and Templo Bautista filed their plea to the trial court’s jurisdiction, contending that

the “ecclesiastical abstention doctrine” denied the trial court subject-matter jurisdiction

over the proceeding. The trial court originally agreed with the movants but reconsidered

its decision when Ramirez and Herrera moved for a new trial. The latter motion was

granted, resulting in the petition now before us.

       Mandamus is an extraordinary remedy available only in limited situations. Walker

v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding); In re Talley, No. 07-15-

00198-CV, 2015 Tex. App. LEXIS 6268, at *3–4 (Tex. App.—Amarillo June 22, 2015,

orig. proceeding) (mem. op.). Its small umbrella, though, extends over jurisdictional

disputes. See, e.g., In re Swart, __ S.W.3d __, __, 2019 Tex. App. LEXIS 5732, at *6–7

(Tex. App.—Dallas July 9, 2019, orig. proceeding) (involving the existence of personal

jurisdiction and stating that “[a]bsent mandamus review, jurisdictional and other like

issues . . . would be rendered effectively meaningless); In re Duddlesten, No. 01-18-

00561-CV, 2018 Tex. App. LEXIS 10649, at *11–12 (Tex. App.—Houston [1st Dist.] Dec.

20, 2018, orig. proceeding) (mem. op.) (holding that mandamus covers issues of


                                              2
standing, which is a component of subject-matter jurisdiction); In re St. Thomas High Sch.,

495 S.W.3d 500, 506 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (involving

subject matter jurisdiction). Within such disputes are allegations about the absence of

jurisdiction based on religious-liberty grounds. See Westbrook v. Penley, 231 S.W.3d
389, 394–95 (Tex. 2007) (stating that a lack of jurisdiction may be raised through a plea

to a court’s jurisdiction when religious-liberty grounds form the basis of the jurisdictional

challenge). And, such is the dispute here. Torres and Templo Bautista argue that the

First Amendment of the United States Constitution and its concept of religious liberty

obligated the trial court to grant the plea to the jurisdiction. We agree.

        Per our Supreme Court, the neutral principles methodology controls our resolution

of issues like that here. See Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 596

(Tex. 2013). Under it, courts may decide non-ecclesiastical issues such as property

ownership based on the same neutral principles of law applicable to other entities, while

deferring to the decisions of religious entities on ecclesiastical and church polity matters.

Id.

        As previously mentioned, Ramirez and Herrera complain about the removal of a

pastor, his replacement by another, the manner in which that was done, whether it

complied with the church procedures, the removal of parishioners as church members,

and the way Torres and those aligned with him came to govern their church.1 And, though

their complaints allude to church property and accounts, neither Ramirez nor Herrera


        1  The live pleading consists of requests for injunctive relief. However, our review of the document
failed to uncover any averment of a cause of action from which such relief springs. This is problematic
since issuance of injunctive relief is dependent upon the viability of an underlying cause of action. See
Etan Indus., Inc. v. Lehmann, 359 S.W.3d 620, 625 n.2 (Tex. 2011) (per curiam) (stating that permanent
injunctive relief is available only if liability is established under a cause of action). Without alleging a cause
of action, one has not satisfied the first step in obtaining injunctive relief.


                                                        3
purport to claim ownership of that property or those accounts. Rather, their concerns

regarding the property relate to issues of stewardship. That is, they question whether

those now operating the church, i.e., the Torres group, are caring for that property in a

way they, i.e., the Herrera group, deem appropriate and beneficial for the church and its

members.2 Indeed, implicit within their dispute is the recognition that Templo still owns

and has the right to possess church assets. Simply put, these allegations regarding

church property are not those of the ilk deemed justiciable under the aforementioned

neutral principles methodology. It extends to disputes about property ownership. See

Westbrook, 231 S.W.3d at 399 (recognizing that the methodology extends to adjudicating

disputes about ownership of church property without running afoul of First Amendment

concerns, so long as resolution of ownership entails no inquiry into religious doctrine);

accord Masterson, 422 S.W.3d at 596 (noting that within the realm of non-ecclesiastical

issues lies the topic of “property ownership”). To reiterate something we said years ago

when addressing another instance of congregational division, “[i]t is to be noticed that this

is not one of those suits where the local congregation becomes divided and each division

claims to have the right to the property to the exclusion of the other members.” African

Methodist Episcopal Church v. Indep. African Episcopal Church, 281 S.W.2d 758, 759




        2Averments such as the following illustrate that they question whether those who gained control of
the church are exercising proper stewardship over church property and not whether they or their
compatriots actually own or are entitled to personally possess church property:

        Further, and as set out in Plaintiffs attached affidavits, every day that passes that Church
        members are banned from the Church represents not only a loss of relationships,
        community and spirituality, but further having zero access to the Church, the members are
        also concerned as to the safeguarding and stewardship of its assets (which include the
        sanctuary, the parsonage, office equipment such as computers and furniture, hymnals and
        other similar items, and the Church’s cash on hand as well as bank accounts).

                                                     4
(Tex. Civ. App.—Amarillo 1955, writ ref’d n.r.e.). Here, ownership is not in question, but

rather the quality of stewardship being exercised over it.

       In addition to questions of stewardship lies other issues deemed within the realm

of ecclesiastical and polity disputes outside a civil court’s jurisdiction.       They are

categorized as internal matters of church governance with which civil courts must avoid

intrusion. See Westbrook, 231 S.W.3d at 397; see also Retta v. Mekonen, 338 S.W.3d
72, 76 (Tex. App.—Dallas 2011, no pet.) (quoting Westbrook, 231 S.W.3d at 397, 401–

02. Such matters include: 1) the right of a church to control its membership and decide

who to admit or exclude, see Retta, 338 S.W.3d at 76; 2) compliance with the bylaws or

constitution of the church, see id.; Smith v. N. Tex. Dist. Council of the Assemblies of

God, No. 02-05-425-CV, 2006 Tex. App. LEXIS 10244, at *7–8 (Tex. App.—Fort Worth

2006, no pet.) (mem. op.) (stating that matters regarding the interpretation of church

bylaws and constitutions are ecclesiastical matters); 3) the removal of a pastor, see Dean

v. Alford, 994 S.W.2d 392, 395–96 (Tex. App.—Fort Worth 1999, no pet.); 4) the

legitimacy of an election by which church authorities were selected, see Singh v. Sandhar,

495 S.W.3d 482, 492–93 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (holding that

“the trial court did not have jurisdiction to order an election or choose which election was

‘valid and controlling’ based on a certain membership list”); and 5) who within the church

may exercise authority to admit or exclude church members. See id.

       Comparing the complaints of Herrera and Ramirez to the foregoing categories of

ecclesiastical matters leads us to the following. The propriety of Torres’s elevation to the

pulpit, the propriety of his and his group’s purported usurpation of control over the church,

the propriety of Torres’s stewardship over church property, the removal from the church



                                             5
of members contesting his authority, and the removal of some other pastor are

controversies insulated from judicial interference under the neutral principles

methodology.     Thus, the trial court lacked subject-matter jurisdiction to address or

regulate them. So, in vacating its earlier decision to dismiss the action, it erred.

       We conditionally grant Torres and Templo Bautista a writ of mandamus dependent

upon the trial court failing to 1) vacate its decision granting a new trial and 2) reinstate its

dismissal of the Herrera/Ramirez action within thirty days of this opinion.




                                                           Brian Quinn
                                                           Chief Justice




                                               6